Greanby, J.
(concurring, with whom Ireland, J., joins). The parties have argued this case solely on the meaning of the word “reverse” in the context of the debates that took place during the adoption of the initiative process for constitutional amendments. Although the matter is not free from some doubt, I agree that the word “reverse” has a meaning that differs from the word “overrule”; that the difference was established at the time of the constitutional convention of 1917-1918; and, consequently, that the voters who ratified art. 48, The Initiative, Part II, § 3, of the Amendments to the Massachusetts Constitution, are deemed to have been aware of the difference. The Attorney General expresses in his brief (on the only ground argued) the essential difference, as it relates to this case, as follows: “[Ajmending the constitution to prohibit same-sex marriage prospectively would not imply that Goodridge [v. Department of Pub. Health, 440 Mass. 309 (2003),] was wrongly decided [but would instead adopt] a new constitutional rule in place of the one announced in that case.” The ballot question, therefore, can go forward for the reasons stated by the court. See Albano v. Attorney Gen., 437 Mass. 156, 159-160 (2002).
A positive vote enacting the initiative, however, might not be the end of the story. In Goodridge v. Department of Pub. Health, supra at 341-342, we held:
“The marriage ban works a deep and scarring hardship on a very real segment of the community for no rational reason. The absence of any reasonable relationship between, on the one hand, an absolute disqualification of same-sex couples who wish to enter into civil marriage and, on the other, protection of public health, safety, or
*198general welfare, suggests that the marriage restriction is rooted in persistent prejudices against persons who are . . . homosexual. ‘The Constitution cannot control such prejudices but neither can it tolerate them. Private biases may be outside the reach of the law, but the law cannot, directly or indirectly, give them effect.’ Palmore v. Sidoti, 466 U.S. 429, 433 (1984) .... Limiting the protections, benefits, and obligations of civil marriage to opposite-sex couples violates the basic premises of individual liberty and equality under the law protected by the Massachusetts Constitution.”
There can be no doubt after the Goodridge decision that the Massachusetts Constitution protects the right of a couple who wish to marry, and are otherwise eligible to marry, to obtain a marriage license, regardless of gender. It is equally clear that the proposed initiative is directed toward withdrawing this right from a distinct segment of our community, thereby prohibiting, as matter of constitutional law, same-sex couples from committing to civil marriage and from attaining the multitude of legal rights, and financial and social benefits, that arise therefrom. The proposed initiative cannot be said to further a proper legislative objective (as was categorically decided by the Goodridge court, there is none1). The only effect of a positive vote will be to make same-sex couples, and their families, unequal to everyone else; this is discrimination in its rawest form. Our citizens would, in the future, be divided into at least three separate and unequal classifications: heterosexual couples who enjoy the right to marry; same-sex couples who were married before the passage of the amendment (but who, if divorced, would not be permitted to remarry someone of the same sex); and same-sex couples who have never married and, barring the passage of another constitutional amendment on the subject, will be forever denied that right.
There is no Massachusetts precedent discussing, or deciding, whether the initiative procedure may be used to add a constitu*199tional provision that purposefully discriminates against an oppressed and disfavored minority of our citizens in direct contravention of the principles of liberty and equality protected by art. 1 of the Massachusetts Declaration of Rights. This basis for noncertification was not argued to the Attorney General when he considered validity of the initiative, nor has it been raised by any of the parties in their briefs. See ante at 191 n.4. Put more directly, the Goodridge decision may be irreversible because of its holding that no rational basis exists, or can be advanced, to support the definition of marriage proposed by the initiative and the fact that the Goodridge holding has become part of the fabric of the equality and liberty guarantees of our Constitution. If the initiative is approved by the Legislature and ultimately adopted, there will be time enough, if an appropriate lawsuit is brought, for this court to resolve the question whether our Constitution can be home to provisions that are apparently mutually inconsistent and irreconcilable.2 We may then give careful consideration, in view of what has been said above, to the legal tenability and implications of embodying a provision into our Constitution that would look so starkly out of place in the Adams Constitution, when compared with the document’s elegantly stated, and constitutionally defined, protections of liberty, equality, tolerance, and the access of all citizens to equal rights and benefits.3

The parties agree that voters have no power to pass on the validity of what was stated by this court in Goodridge v. Department of Pub. Health, 440 Mass. 309 (2003), because doing so would be tantamount to a “reversal of a judicial decision.”


This approach honors the principle that issues not briefed and argued should not be decided, especially when a question of constitutional law, that may become moot, is involved, and the approach respects the roles of the Legislature and the people in the initiative process.


A positive vote on the proposed initiative may be vulnerable on grounds of Federal constitutional law as well. See Romer v. Evans, 517 U.S. 620, 633 (1996) (striking down constitutional amendment to Colorado Constitution purporting to withdraw protection of State’s antidiscrimination statutes from homosexuals on grounds that amendment created unequal classifications of citizenry and impermissibly barred those seeking to resolve inequality from traditional political process). See also Reitman v. Mulkey, 387 U.S. 369, 373 (1967) (affirming judgments of Supreme Court of California holding that State constitutional amendment initiative erasing statutory protection against racial discrimination in housing denied equal protection of laws under Fourteenth Amendment to the United States Constitution). Whether the substantive due process or equal protection guarantees of the Federal Constitution permit an amendment to a State Constitution that is motivated by animus, or is discriminatory on its face without a sufficiently important reason, are, at this point in time, unlitigated questions of law.